DETAILED ACTION
Examiner’s Comments
	The claims presented in instant application are verbatim to claims first presented on 7/16/2007 in application 11/778,340 which were rejected by the verbatim rejection presented below.  This is a final rejection.  This is a continuation of applicant's earlier Application No. 11/778,340.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, and 5-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kolmes et al., US 6341483.
	‘483 discloses “composite yarns useful in the manufacture of various types of protective garments such as cut and puncture resistant gloves, aprons, and glove liners. It is well known in the art to manufacture such composite yarns by combining yarns constructed of non-metallic, inherently cut-resistant materials using wrapping techniques. For example, these yarns may use a core construction comprising one or more strands that may be laid in parallel relationship or, alternatively, may include a first core strand that is overwrapped with one or more additional core strands. A representative sample of such yarns includes that disclosed in U.S. Pat. Nos. 5,177,948; 5,628,172; 5,845,476; and 5,119,512. The composite yarns described above can be knit on standard glove-making machines with the choice of machine being dependent, in part, on the size of the yarn.”
	“The combined yarn illustrated in FIG. 1 may be used alone or may be combined with other strands to create a variety of composite yarn structures.”

	“In an alternative embodiment, the combined yarn may be used alone to fabricate a cut resistant garment. A glove was knitted on a Shima knitting machine using a yarn constructed according to the present invention. The knittability of the yarn was acceptable and it is believed that the yarn will provide acceptable cut resistance performance.”
	The citations clearly disclose a high performance, cut resistant composite yarn that can be knitted into garments (garment is inherently produced from fabric, fabric inherently produced from yarn), as claimed.
	The term garment as defined by Non-patent literature attached PTO-892, are coverings for the body, limbs, hands and feet.  “People almost universally wear clothing (garments).”  Therefore all types of garments are encompassed by the term garment.
With respect to the resultant, functional limitations with regards to cut resistance in claims 1-3:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the 
Since all other limitations of the garment are disclosed it appears the reference would also inherently exhibit the same levels of cut resistance claimed as the structure of the prior art, discloses all claimed structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘483.
‘483 does not specifically teach the fabric weight recited, however, ‘483 does teach all of the claimed structural limitations.  Therefore it follows that the reference garment would also have the same weight properties as the claimed invention.  At the very least, it would have been an obvious variation to the prior art fabric to produce the fabric at a given weight as required by the specific end use requirements.

With all due respect one only needs to look around at any person walking by wearing any garment and see the various well-known, widely accepted and practiced use of zippers placed in various areas on a garment to provide easy simple releasable fastening means.
As evidence, if the well established use of zippers is not conceded, the examiner has attached non-patent literature describing the history of zippers to the PTO-892.
Conclusion
This is a Continuation of applicant's earlier Application No. 11/778,340.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.